DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 01/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – 35 USC §102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Wines (US 3,971,969) or, in the alternative, under 35 U.S.C. 103 as obvious over Wines in view of Yamanoi (US 4,574,993).

Regarding claim 1, Wines discloses a desktop stapler (Fig 1) comprising:
a base portion (#11);
a lever assembly (#21) pivotally coupled to the base portion at a pivot point (Fig 3 #21 illustrates a leaf spring coupled to the base portion at a location not illustrated. That location is the pivot point), a gap defined between the base portion and a distal end of the lever opposite the pivot point (See Fig 1 that illustrates a gap between the anvil {#12} & the head portion {#17});
a biasing member (#18) coupled to the lever that biases the lever away from the base portion (See col 2, lines 55-59);
a solenoid (#20) operable with a first actuation to move the lever relative to the base portion to decrease the gap, and with a second actuation to drive a staple from the lever (See col 3, lines 5-12. Note: The current claim language allows for the interpretation that any full actuation by a solenoid to drive a stapler could be broken up into a first actuation and a second actuation, since there is no indication in the claim to delineate between the two actuations);
and a controller programmed to sequentially initiate the first actuation and the second actuation (See Fig 5 for a circuitry diagram. See further col 2, lines 34-41 and col 4, lines 25-60 describing the electronic control of the stapler. The Office deems that this is a programmable circuit).
In the alternative, if it can be argued Wines does not disclose a controller programmed to sequentially initiate the first actuation and the second actuation, then Yamanoi is presented which teaches the use of a programmable controller to control operations of tools and devices (#53. See further col 4, lines 23-28 – “The energization of the solenoid 20 is done by the controller 53 consisting of an electronic controller provided in the main frame. Namely, when the microswitch 50 is closed, an electronic control means connected there to makes a one-shot action to apply an electric current to the solenoid momentarily.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wines to incorporate the teachings of Yamanoi to include a controller to control the energization of the solenoid with the motivation of providing an automated system for performing the function of the stapler disclosed by Wines, with the automated advantages readily apparent to one of ordinary skill in the art.

Regarding claim 2, Wines further discloses wherein the lever includes a magazine sized and configured to hold staples (See Fig 1, #16).

Regarding claim 3, Wines further discloses wherein the biasing member (#18) is a compression spring positioned between the lever and the base portion (See col 2, lines 55-59).

Regarding claim 4, wherein the biasing member is a first spring (#21), and the desktop stapler further includes a second spring (#18) positioned between the solenoid and the lever (See col 2, lines 55-59).

Regarding claim 5, wherein the first spring is compressible during the first actuation and the second actuation (See Fig 1 that illustrates a gap between the anvil {#12} & the head portion {#17}. See further Fig 3 illustrating that the spring is compressed by the solenoid), and wherein the second spring is compressible in the second actuation (See col 2, lines 55-59).

Regarding claim 6, Wines further discloses a sensor (#32) configured to sense one or more sheets inserted into the gap, and wherein the controller is operable to actuate the solenoid in response to a signal from the sensor (See col 3, lines 13-25).

Regarding claim 7, Wines further discloses wherein the gap is defined at an opening through which the staple is driven at the anvil (See Fig 1 that illustrates a gap between the anvil {#12} & the head portion {#17}).

Regarding claim 8, Wines discloses a method of actuating a desktop stapler (Fig 1), the method comprising;
biasing a lever (#21) relative to a base portion (#11) such that a gap is defined between a distal end of the lever and the base portion (See Fig 1 that illustrates a gap between the anvil {#12} & the head portion {#17});
actuating a solenoid (#20) to move the lever relative to the base portion to decrease the gap (See col 3, lines 5-12. Note: The current claim language allows for the interpretation that any full actuation by a solenoid to drive a stapler could be broken up into a first actuation and a second actuation, since there is no indication in the claim to delineate between the two actuations);
waiting a predetermined amount of time; and after the predetermined amount of time, actuating the solenoid to drive a staple from the lever (See col 1, lines 28-36; col 1, lines 45-56; col 2, line 68 - col 3, line 12; and col 6, lines 4-13. These passages describe that the solenoid is powered via pulses from a capacitor discharge, with time between the pulses).

Regarding claim 9, Wines further discloses wherein biasing the lever is performed by a spring (#21) positioned between the lever and the base portion (See Fig 1 illustrating the position of the lever {the distal end of the leaf spring, #21} and the base portion).

Regarding claim 10, Wines further discloses wherein actuating the solenoid to move the lever relative to the base portion to decrease the gap includes compressing the spring (See Fig 1 that illustrates a gap between the anvil {#12} & the head portion {#17}. See further Fig 3 illustrating that the spring is compressed by the solenoid).

Regarding claim 11, Wines further discloses wherein actuating the solenoid to move the lever relative to the base portion includes engaging the lever with a plurality of sheets positioned within the gap (See the abstract stating that the driver is adapted to be engaged by the lever {col 2, lines 34-54} to drive a staple into the articles {sheets} to be stapled).

Regarding claim 12, Wines further discloses wherein actuating the solenoid to drive the staple includes compressing a spring positioned between the solenoid and the lever (See Fig 1 that illustrates a gap between the anvil {#12} & the head portion {#17}. See further Fig 3 illustrating that the spring is compressed by the solenoid).

Claims 13-14 are rejected under 35 U.S.C. 103 as obvious over Wines.

Regarding claims 13 and 14, Wines discloses waiting a predetermined amount of time between the actuations of the solenoid to drive a staple from the lever (See col 1, lines 28-36; col 1, lines 45-56; col 2, line 68 - col 3, line 12; and col 6, lines 4-13. These passages describe that the solenoid is powered via pulses from a capacitor discharge, with time between the pulses).
However, Wines does not specifically teach that the predetermined amount of time between the actuations of the solenoid is at least 0.008 seconds, or between 0.008 and 0.1 seconds. However, it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. the time between actuations of a solenoid can be varied depending on the value of a resistor, Wines col 6, lines 4-13), it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.II.A.
It is deemed that Wines teaches a pause between actuations for a pre-determined period of time, therefore, it would have been obvious to one of ordinary skill in the art to choose a resistor (as described in col 6, lines 4-13) to reach the period of time in claims 13 and 14. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
	/ANDREW M TECCO/             Primary Examiner, Art Unit 3731